PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Pu, et al.						:
Application No.  16/986,250				:	ON PETITION
Filed: August 5, 2020					:
Attorney Docket No.		

This is a decision on the petition under 37 CFR §1.137(a) 1, filed October 13, 2021, to revive the above-identified application.

The petition is dismissed.

Within two months for the mailing date of this decision, applicant may file a renewed petition under 37 CFR 1.137(a). Extensions of time under 37 CFR 1.136 are available.

This application was held abandoned on October 14, 2020, after no reply was received to the Notice to File Missing Parts of Nonprovisional Application mailed on August 13, 2020 (copy enclosed).  The Notice to File Missing Parts of Nonprovisional Application set forth a shortened period of reply of two 

The instant petition was filed on August 11, 2021.

The petition will not be treated on its merits at this juncture because it is not signed.  Further to this point, 37 CFR 1.33(b) provides, in pertinent part that:

	(b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
	(1) A patent practitioner of record;
	(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
	(3) The applicant (§ 1.422). Unless otherwise specified, all papers submitted on behalf of a juristic 	entity must be signed by a patent practitioner.

The petition, as filed on October 13, 2021, is defective because it is not signed by both of joint inventor applicants. The renewed petition must be signed by an appropriate party pursuant to 37 CFR 1.33 and in accordance with 37 CFR 1.4.

A fee under 37 CFR 1.17(m) is not required to accompany the renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or

VIA EFS-WEB

Telephone inquiries regarding this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 37 CFR 1.137(a) states: If the delay in reply by applicant3 or patent owner was unintentional, a petition may be filed pursuant to this paragraph to revive an abandoned application, a reexamination prosecution terminated under §§ 1.550(d) or 1.957(b) or limited under § 1.957(c).
        	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
        		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
        		(2) The petition fee as set forth in § 1.17(m); 
        		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
         		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 			and any drawings of the previously filed application.  In an application or patent abandoned for 	failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114. 
        	 
        	 
        
        2 (a) The word "applicant" when used in this title refers to the inventor or all of the joint inventors, or to 	the person applying for a patent as provided in§§ 1.43, 1.45, or 1.46.
        	(b) If a person is applying for a patent as provided in § 1.46, the word "applicant" refers to the assignee, the person to whom the inventor is under an obligation to assign the invention, or the person who otherwise shows sufficient proprietary interest in the matter, who is applying for a patent under § 1.46 and not the inventor.
        	(c) If fewer than all joint inventors are applying for a patent as provided in § 1.45, the phrase "the applicant" means the joint inventors who are applying for the patent without the omitted inventor(s).